Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-5, 7 are allowed.  Claims 1, 2, 3  are amended. Claims 6, 8,  9 are cancelled. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to  Bit-Interleaved Coded Modulation (BICM) bandwidth-efficient transmission technology  providing excellent performance using a simple structure because it uses a low-density parity check (LDPC) coder or a Turbo coder as the error-correction coder. Furthermore, BICM can provide high-level flexibility because it can select modulation order and the length and code rate of an error correction code in various forms. 
The Applicants independent claim 1 recites, inter alia an apparatus for generating broadcast signal frame, comprising a processor and a memory storing at least one instruction to be executed by the processor, wherein the at least one instruction is configured to:
generate a power-reduced enhanced layer signal by reducing power of an enhanced layer signal;
generate a multiplexed signal by combining a core layer signal and the power-reduced enhanced layer signal;
generate a power reduced multiplexed signal by reducing power of the multiplexed signal to a power level corresponding to the core layer signal;
generate a time-interleaved signal by performing time-interleaving that is applied to both a core layer corresponding to the core layer signal and an enhanced layer corresponding to the enhanced layer signal; and
generate a broadcast signal frame including a preamble for signaling time interleaver information about a time interleaver operation, 
wherein the time interleaver information is included in the preamble for each of the Physical Layer Pipes (PLPs),
wherein the reducing power of the multiplexed signal corresponds to a normalizing factor, 
wherein the reducing power of the enhanced layer signal corresponds to a scaling factor,
and
wherein the scaling factor decreases as a power reduction corresponding to the power reduced enhanced layer signal becomes larger and the normalizing factor increases as the power reduction corresponding  to the power reduced enhanced layer signal becomes larger.

The Applicants independent claim1  comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Kwak et al. [US 20040014482 A1] discloses in para [0090] Fig. 9, Node-B flexibly assigns the transmission power to another physical channel for the enhanced layer's data. Another method varies a level of the transmission power for voice communication or packet data communication, thereby varying a level of the transmission power to be assigned to the physical channel for the enhanced layer's data of the MDR MBMS on the basis of the varied transmission power level. 
And in para [0059] Fig. 4A, spatial scalability supports a low resolution in the base layer, and the physical configuration for the enhanced layer carries out an up-sampling operation for data information, and carries out a summing operation for an additional differential signal (for only the enhanced layer) and coded information, thereby obtaining a relatively higher resolution signal. Principally, a plurality of data of the base layer can be independently encoded/decoded, respectively. In FIG. 4A, a reference numeral 410 indicates data of the base layer, and a reference numeral 420 indicates data of the enhanced layer. The plurality of data of the base layer are sequentially encoded as indicated by reference numerals 411, 412 and 413.
And prior art ,Ko et al. [US 20130343468 A1] discloses in para [0290]  input signals S1 and S2 may be encoded such that both have different powers and the encoded signals may then be transmitted using constellations which have different Euclidean distances through normalization to allow the receiver to separate and reconstruct the input signals even when the signals have passed through fully correlated channels. And [0291] The MIMO encoding matrix described above may be represented as Equation 3 taking into consideration a normalization factor.
However the combination of prior arts does not disclose for independent claim 1 
wherein the reducing power of the multiplexed signal corresponds to a normalizing factor, 
wherein the reducing power of the enhanced layer signal corresponds to a scaling factor, and
wherein the scaling factor decreases as a power reduction corresponding to the power reduced enhanced layer signal becomes larger and the normalizing factor increases as the power reduction corresponding  to the power reduced enhanced layer signal becomes larger.

	Therefore, independent claim 1 is allowed for these above reasons. The respective dependent claims of independent claim 1 is also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tourapis et al. [US 20120092452 A1] Encoding and Decoding Architectures for Format Compatible 3D Video Delivery
Ko et al. [EP 2219313 A1] Transmitter for transmitting broadcasting data to receiver processes Layer one signal data which includes Physical Layer Pipe (PLP)-bundled information indicating whether associated PLP is bundled with other PLP within broadcasting system
[US 20050159944 A1] Method and system for measuring a system's transmission quality
Yoshida et al. [US 20070299660 A1] Audio Encoding Apparatus and Audio Encoding Method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413